                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF UTAH


MIGUEL ANGEL REYES-SOTO,
                                                       ORDER ADOPTING & AFFIRMING
               Plaintiff,                               REPORT & RECOMMENDATION

v.                                                         Case No. 2:19-CV-00178-DAK

ROBERT A. LUND,                                                 Judge Dale A. Kimball

               Defendant.


       This case was assigned to United States District Court Judge Dale A. Kimball, who then

referred it to United States Magistrate Judge Paul M. Warner under 28 U.S.C. § 636(b)(1)(B).

On March 6, 2020, Magistrate Judge Warner issued a Report and Recommendation,

recommending that the court (1) grant Defendant’s Motion to Dismiss, with prejudice, for failure

to state a claim pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure and for failure

to comply with the minimum pleading requirements of Rule 8 of the Federal Rules of Civil

Procedure; and (2) overrule Plaintiff’s Objection to Magistrate Hearing Administrative Case.

The Report and Recommendation notified Plaintiff that any objection to the Report and

Recommendation must be filed within fourteen days of receiving it. Plaintiff filed his objections

on March 20, 2020.

       A Magistrate Judge’s Report and Recommendation is subject to de novo review by this

court. See 28 U.S.C. § 636(b)(1)(B); see also Fed. R. Civ. P. 72(b). The court has reviewed the

Report and Recommendation and the record de novo. Because the court remains unpersuaded by

Plaintiff’s objections, the court agrees with Magistrate Judge Warner’s recommendation to
dismiss the case for failure to state a claim and failure to meet the pleading requirements set forth

Rule 8. The court further agrees with Magistrate Judge Warner’s recommendation to overrule

Plaintiff’s objection to having a magistrate hear the case. Specifically, the court finds Plaintiff’s

objections to be unavailing because (1) they are difficult to follow and comprehend; and (2) they

fail to adequately address or specifically challenge Magistrate Judge Warner’s legal analysis.

       Accordingly, the court adopts and affirms Magistrate Judge Warner’s Report and

Recommendation in its entirety. Defendant’s Motion to Dismiss [ECF No. 4] is hereby

GRANTED, and Plaintiff’s complaint is dismissed with prejudice. Moreover, Plaintiff’s

Objection to Magistrate Hearing Administrative Case [ECF No. 14] is OVERRULED.

       DATED this 24th day of March, 2020.

                                               BY THE COURT:



                                               DALE A. KIMBALL
                                               United States District Judge




                                                  2
